UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year end December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromN/AtoN/A Commission File Number 1-5046 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Con-way Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Con-way Inc. 2211 Old Earhart Road, Suite 100 Ann Arbor, MI48105 SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Con-way Retirement Savings Plan (Name of Plan) June 23, 2011 /s/ Michael J. Morris MichaelJ. Morris Chairman, Con-way Inc. Administrative Committee CON-WAY RETIREMENT SAVINGS PLAN Financial Statements and Supplemental Schedule December31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm) CON-WAY RETIREMENT SAVINGS PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits – December31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits – Year ended December31, 2010 3 Notes to Financial Statements 4 Supplemental Schedule: ScheduleH, Line4i – Schedule of Assets (Held at End of Year) as of December31, 2010 11 Report of Independent Registered Public Accounting Firm To the Con-way Inc. Administrative Committee Con-way Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the Con-way Retirement Savings Plan (the “Plan”) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2010 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Perkins & Company, P.C. Portland, Oregon June 23, 2011 1 CON-WAY RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2010 and 2009 Assets: Investments, at fair value: Shares in registered investment companies $ $ Common trust funds 252,612,921 242,263,297 Con-way Common Stock 238,398,088 211,037,303 Total investments 1,222,028,187 1,090,120,881 Net assets held in 401(h) account 40,596,807 38,271,927 Receivables: Participant contributions 258,754 160,878 Con-way contributions 8,589,367 8,993,985 Notes receivable from participants 84,106,032 70,171,408 Total receivables 92,954,153 79,326,271 Cash 656,222 367,920 Total assets 1,356,235,369 1,208,086,999 Liabilities: Amounts related to obligation of 401(h) account ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 2 CON-WAY RETIREMENT SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2010 Additions: Participant contributions $ Con-way contributions 36,357,993 Rollover contributions 1,125,447 Dividend and interest income 19,609,152 Net appreciation in fair value of investments 112,115,119 Total additions 241,506,356 Deductions: Distributions to participants ) Transfer to Con-way Personal Savings Plan ) Total deductions ) Net increase 145,823,490 Net assets available for benefits, December 31, 2009 1,169,815,072 Net assets available for benefits, December 31, 2010 $ See accompanying notes to financial statements. 3 CON-WAY RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 Description of Plan The following description of the Con-way Retirement Savings Plan (thePlan or RSP) is provided for general information purposes only. Participants should refer to the Con-way Employee Benefits Plan Description or the Plan document for more complete information. The term “Con-way” or “Company” refers to Con-way Inc. and subsidiaries. (a) General The Con-way sponsored Plan is a defined contribution plan with profit-sharing, salary deferral and employee stock ownership plan (ESOP) features and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended. The Plan is intended to qualify under Section 401(a) of the Internal Revenue Code (the Code). The plan also provides medical benefits for retired participants, as described below. Overall responsibility for administering the Plan rests with the Con-way Inc. Administrative Committee (theCommittee), which is appointed by the Chief Executive Officer of Con-way. The Plan’s trustee, T. Rowe Price (theTrustee), is responsible for the management and control of the Plan’s assets, which are held in individual participant investment accounts (collectively known as the Trust). Con-way has designated a portion of the ESOP feature of the Plan to be a money purchase pension plan and added medical benefits for retired participants, as described in note3, Retiree Health Savings Account. (b) Eligibility Effective January 1, 2010, Con-way amended the Plan to limit participation to those employees participating as of December 31, 2009. (c) Contributions Participantsmay contribute up to 50% of their eligible compensation subject to certain limitations. The plan provides for Matching contributions equal to 50% of the first six percent of eligible compensation that participants contribute to the plan, Basic contributions that range from 3% to 5% of eligible compensation depending on years of service, and Transition contributions that range from 1% to 3% of the participants’ eligible compensation, depending on the participants’ combined age and years of service as of December 31, 2006. For the periods presented, the Matching and Transition contributions were suspended and the Basic contributions were limited to no more than 3% of an employee’s eligible compensation. Con-way’s contributions to the Plan of $36,357,993 for the year ended December 31, 2010 consisted of non-cash contributions of Con-way Common Stock. The minimum funding requirements of the money purchase portion of the plan have been met. 4 CON-WAY RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 (d) Participant Accounts The Plan allows participants to select any one or more of the investment funds established under the Plan in which contributions can be invested. As with balances in other invested funds, participants may transfer Con-way’s contributions to investments other than Con-way equity. A separate account is maintained for each participant of the Plan. Allocations of Con-way’s contributions are based upon a percentage of participant contributions, as described above. Allocations of net Plan earnings are based upon participant account balances, as defined. Participants are only entitled to the vested benefits. (e) Vesting Participants’ contributions plus earnings thereon vest immediately. The Basic and Transition contributions vest immediately. Con-way’s Matching contributions vest after two years of service with Con-way. If the employee is terminated prior to two years of service, the Matching contributions are forfeited. Forfeited balances are used to reduce future Con-way contributions. At December31, 2010 and 2009, forfeitures totaling $75,000 and $57,000, respectively, were available to reduce future contributions. In 2010, Con-way contributions were reduced by $250,000 from forfeited nonvested accounts. (f) Notes Receivable from Participants The Plan has a loan provision allowing participants access to funds. Loans can be no less than $1,000 and cannot exceed the lesser of $50,000 or 50% of a participant’s vested account balance (subject to administrative adjustment to assure compliance with the 50% limit). Loans can be made for a term not to exceed4-1/2years. Loans outstanding at December31, 2010 bear interest at rates ranging from 4.25% to 10.50%. Principal and interest are paid ratably through payroll deductions. Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. (g) Payments and Benefits Participants can receive a total distribution from their accounts upon death or termination of employment. Disabled participants can receive a partial distribution of their accounts, provided they qualify for benefits under Con-way’s long-term disability coverage. Other types of withdrawals are permitted by the Plan in limited situations. Participants can elect to have their accounts distributed in a single lump sum or in a series of substantially equal annual installments, as defined by the Plan. Distributions will be made in cash except participant accounts invested in Con-way Common Stock can, at the direction of the participant, be paid in shares. (h) Plan Termination Although Con-way has no current intention to terminate the Plan, it may do so at any time by resolution of the Board of Directors. In the event that the Plan is terminated, the net assets of the Plan shall be distributed to participants in the amount credited to their accounts. 5 CON-WAY RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 (2)Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared using the accrual method of accounting. (b) Investments The Plan offers various investments in securities that are generally exposed to various risks, such as interest-rate, credit and overall market-volatility risks. Investments are reported at fair value. Due to the risk associated with certain investment securities, it is reasonably possible that the value of investment securities will change and that such changes could materially affect amounts reported in the statements of net assets available for benefits. (c) Income Recognition The annual change in market value, including realized gains and losses, is reported in net appreciation (depreciation) in fair value of investments in the accompanying statement of changes in net assets available for benefits. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Purchases and sales of securities are recorded on the trade-date basis. (d) Operating Expenses During 2010, administrative expenses of the Plan were paid by Con-way and by Plan participants. Participant payments of administrative expenses were collected in administrative fees through a reduction in certain funds’ net asset value and paid directly to the Trustee. Certain funds also charge investment management fees in accordance with each fund’s prospectus, through a reduction in the funds’ net asset value. (e) Payment of Benefits Benefits paid to participants are recorded upon distribution. (f) Estimates Con-way makes estimates and assumptions when preparing the financial statements in conformity with U.S.generally accepted accounting principles. These estimates and assumptions affect the amounts reported in the accompanying financial statements and notes. Actual results could differ from those estimates. (g) Adoption of New Accounting Standards In September 2010, the FASB issued Accounting Standards Update (ASU) 2010-25, “Plan Accounting-Defined Contribution Pension Plans.” The ASU was codified into the “Plan Accounting-Defined Contribution Pension Plans” topic of the FASB Accounting Standards Codification and requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued 6 CON-WAY RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 interest. The accounting guidance in ASU 2010-25 is effective for fiscal years ending after December 15, 2010 and requires reclassification of all periods presented. Accordingly, participant loans are reported as receivables in the statements of net assets available for benefits and the prior-year balance has been reclassified to conform to the current-year presentation. Retiree Health Savings Account The Plan includes a medical benefit that funds a portion of the postretirement obligation for retirees and their beneficiaries in accordance with Section401(h) of the Code. A separate account has been established and maintained in the Plan for the net assets related to the medical benefit (the401(h) account). In accordance with Code Section401(h), the Plan’s investments in the 401(h) account may not be used for, or diverted to, any other purpose other than providing health benefits for retirees and their beneficiaries. Plan participants do not contribute to the 401(h) account and do not direct the investment choices. Employer contributions to the 401(h) account are determined annually at the discretion of Con-way and are subject to certain limitations as defined by the Code. Upon reaching age45, completing five or more years of service and completing 1,000 or more paid hours of service in the Plan year, each noncontractual employee is eligible for a retiree medical allocation with respect to that Plan year. Retiree medical allocations for each 401(h) Plan participant are equal, except for allocations to participants retiring in the current plan year, for whom the allocation will be a pro-rata portion of the amount allocated to other participants based on the number of quarters employed in the year of retirement. Benefits to individual participants are limited to the total accumulated retiree medical allocation, plus interest credited quarterly and based on the five-year Treasury Constant Maturity rate as published by the Federal Reserve Board. In order to access their benefit balance during retirement, a participant must be at least age55 with at least 10years of service at retirement, or be at least age65 at retirement. Any remaining unclaimed benefit will be forfeited to the Plan upon a participant’s death or termination of employment prior to retirement eligibility. Fair-Value Measurements Assets and liabilities reported at fair value are classified in one of the following three levels within the fair-value hierarchy: Level1 – Quoted market prices in active markets for identical assets or liabilities Level2 – Observable market-based inputs or unobservable inputs that are corroborated by market data Level3 – Unobservable inputs that are not corroborated by market data 7 CON-WAY RETIREMENT SAVINGS PLAN Notes to Financial Statements December31, 2010 and 2009 The following table summarizes the valuation of Plan assets within the fair-value hierarchy: December 31, 2010 Level 1 Level 2 Level 3 Total Shares in registered investment companies U.S. large company growth $ $
